   Case: 2:19-cv-04114-ALM-CMV Doc #: 19 Filed: 08/24/20 Page: 1 of 7 PAGEID #: 147




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION
 WILLIE JOHNSON, et al.,                                :

                         Plaintiffs,                    :   Civil Action 2:19-cv-4114

            v.                                          :   CHIEF JUDGE ALGENON L. MARBLEY

                                                        :   Magistrate Judge Chelsey M. Vascura
SALLY TAMBORSKI, et al.,
                                                        :
                          Defendants.


                                        OPINION & ORDER

                                        I. INTRODUCTION

          This matter is before the Court on Plaintiff's Motion for Reconsideration (Doc. 14),

   requesting that this Court reconsider its June 3, 2020 Opinion and Order (Doc. 12) adopting the

   Magistrate Judge’s October 29, 2019 Report and Recommendation (Doc. 6). For the reasons

   stated herein, Plaintiff's Motion for Reconsideration (Doc. 14) is DENIED.

                                             II. BACKGROUND

          Plaintiff Willie Johnson is an inmate at the Allen County Correctional Institution. Plaintiff

   commenced this action on September 16, 2019, while he was an inmate at the Ross Correctional

   Institution, alleging various constitutional violations under 42 U.S.C. § 1983, arising from an

   incident on August 14, 2017. Defendants are various employees of the Ross Correctional

   Institution (RCI), including: Sally Tamborski, RCI’s librarian and legal service supervisor; Bryan

   Wellinghoff, RCI’s investigator; Sgt. Hinton, RCI’s Rules Infraction Board (RIB) Chairman; and

   H.M. Hooks, RCI’s warden.




                                                    1
Case: 2:19-cv-04114-ALM-CMV Doc #: 19 Filed: 08/24/20 Page: 2 of 7 PAGEID #: 148




       Plaintiff filed his Complaint on September 16, 2019 (Doc. 1) alleging a claim for retaliation

and a claim for due process violations. On October 29, 2019, the Magistrate Judge issued her

Report and Recommendation (Doc. 6) recommending that the Court dismiss Plaintiff’s claims

pursuant to §§ 1915(e)(2) and 1915A(b)(1). On January 14, 2020, Plaintiff filed his Objection to

the Report and Recommendation (Doc. 11). On June 3, 2020, this Court issued an Opinion and

Order (Doc. 12) adopting the Magistrate’s Report and Recommendation (Doc 6.). Thus, Plaintiff’s

Objection was overruled and both of his claims were dismissed, resulting in a dismissal of the case.

       Plaintiff filed a Motion for Reconsideration on June 26, 2020 requesting this Court to

reconsider its decision in his case, alleging that this Court failed to address one of the claims in his

Complaint. Plaintiff asserts that this Court failed to address his claim of a “vague and overbroad

application of the rules” (Doc. 14 at 2).

                                  II. STANDARD OF REVIEW

       The Federal Rules of Civil Procedure do not expressly provide for a “motion for

reconsideration.” In the Sixth Circuit, however, a timely motion so styled arguably may be

“pursued either under Rule 59(e)-motion to alter or amend-or under Rule 60(b)-relief from

judgment or order.” Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016, 1019

(6th Cir. 1983) (footnotes omitted); see also, Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 268

(6th Cir. 1998) (“Where a party's Rule 59 motion is not filed within the mandatory *** period, it

is appropriate for a court to consider the motion as a motion pursuant to Rule 60 for relief from

judgment.”) (citing Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991); Evans v.

Cordray, No. 2:09–CV–587, 2012 WL 3309642, at *1 (S.D. Ohio Aug.13, 2012) (noting that, in

the Sixth Circuit, a motion styled as a “Request for Reconsideration” that does not cite a statute or

civil rule may be pursued under Rule 59(e) or Rule 60(b)).



                                                   2
Case: 2:19-cv-04114-ALM-CMV Doc #: 19 Filed: 08/24/20 Page: 3 of 7 PAGEID #: 149




                                            A. Rule 59(e)

        Under Fed. R. Civ. P. 59(e), a district court will reconsider a prior decision “if the moving

party demonstrates: (1) a clear error of law; (2) newly discovered evidence that was not previously

available to the parties; or (3) an intervening change in controlling law.” Owner–Operator Indep.

Drivers Ass'n, Inc. v. Arctic Exp., Inc., 288 F. Supp. 2d 895, 900 (S.D. Ohio 2003). Additionally,

a judgment may be altered or amended when necessary “to prevent manifest injustice.” Gen.

Corp., Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). A motion under Rule

59(e), however, is “not an opportunity to re-argue a case.” Sault Ste. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998). Rule 59(e) “may not be used to relitigate old

matters, or to raise arguments or present evidence that could have been raised prior to the entry of

judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n. 5, 128 S. Ct. 2605, 171 L.Ed.2d

570 (2008) (quotation omitted). Generally, a finding of manifest injustice or a clear error of law

requires “unique circumstances,” such as complete failure to address an issue or claim. McWhorter

v. ELSEA, Inc., No. 2:00–CV–473, 2006 WL 3483964, at *2 (S.D. Ohio Nov. 30, 2006) (citing

Collison v. Int'l Chem. Workers Union, Local 217, 34 F.3d 233, 236 (4th Cir. 1994)).

        The grant or denial of a Rule 59(e) motion “is within the informed discretion of the district

court.” Huff v. Metro. Life Ins. Co., 675 F.2d 119, 122 (6th Cir. 1982). Significantly, “justice does

not require that the district court [grant reconsideration] on an issue that would not alter the district

court's prior decision.” Rodriguez v. Tennessee Laborers Health & Welfare Fund, 89 F. App'x

949, 959–60 (6th Cir. 2004).

                                            B. Rule 60(b)

        Rule 60(b) sets out six reasons for which the Court is authorized to grant relief: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable



                                                   3
Case: 2:19-cv-04114-ALM-CMV Doc #: 19 Filed: 08/24/20 Page: 4 of 7 PAGEID #: 150




diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)

fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

opposing party; (4) the judgment is void; (5) the judgment has been satisfied, released or

discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it

prospectively is no longer equitable; or (6) any other reason that justifies relief. Fed. R. Civ. Pro.

60(b). Most grounds for relief under Rule 60(b) “relate to, if not require, new information about

the case that could not reasonably have been discovered earlier.” GenCorp. Inc. v. Olin Corp.,

477 F.3d 368, 372 (6th Cir. 2007); see also Abrahamsen v. Trans–State Exp., Inc., 92 F.3d 425,

428 (6th Cir. 1996); United Coin Meter Co., Inc. v. Seaboard Coastline R.R., 705 F.2d 839, 844–

46 (6th Cir. 1983). The “public policy favoring finality of judgments” generally limits the

availability of relief under the rule. See Waifersong Ltd., Inc. v. Classic Music Vending, 976 F.2d

290, 292 (6th Cir. 1992). This is “especially true” for Rule 60(b)(6), “which applies only in

exceptional or extraordinary circumstances which are not addressed by the first five numbered

clauses of the Rule.” Blue Diamond Coal Co. v. Trustees of UMWA Combined Ben. Fund, 249

F.3d 519, 524 (6th Cir. 2001) (citing Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir.

1990)); see also GenCorp. Inc., 477 F.3d at 372.

                                     III. LAW & ANALYSIS

       Plaintiff’s principle argument for reconsideration is that this Court failed to address his

claim that asserted a “vague and overbroad application of the rules” (Doc. 14 at 2). While it does

appear that Plaintiff attempted to claim, in both his Complaint and in his Objection, that an

administrative regulation or rule was unconstitutionally vague, he fails adequately to present the

claim in a fashion that would survive dismissal under 28 U.S.C. § 1915(e)(2)(B)(i) & (ii).




                                                  4
Case: 2:19-cv-04114-ALM-CMV Doc #: 19 Filed: 08/24/20 Page: 5 of 7 PAGEID #: 151




                     A. Facial Plausibility of Plaintiff’s Overlooked Claim

       28 U.S.C. § 1915(e) requires sua sponte dismissal of an action upon the Court’s

determination that the action is frivolous or malicious, or upon determination that the action fails

to state a claim upon which relief may be granted. See Hill v. Lappin, 630 F.3d 468, 470–71 (6th

Cir. 2010) (applying Federal Rule of Civil Procedure 12(b)(6) standards to review under 28 U.S.C.

§§ 1915A and 1915(e)(2)(B)(ii)).

       To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the Federal

Rules of Civil Procedure, a plaintiff must satisfy the basic federal pleading requirements set forth

in Federal Rule of Civil Procedure 8(a). Under Rule 8(a)(2), a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore, a complaint will not “suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at

557). Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, “a complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial

plausibility is established “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. In considering

whether this facial plausibility standard is met, a Court must construe the complaint in the light

most favorable to the non-moving party, accept all factual allegations as true, and make reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue



                                                  5
Case: 2:19-cv-04114-ALM-CMV Doc #: 19 Filed: 08/24/20 Page: 6 of 7 PAGEID #: 152




Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citations omitted). The Court is not

required, however, to accept as true mere legal conclusions unsupported by factual allegations.

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). In addition, the Court holds pro se

complaints “‘to less stringent standards than formal pleadings drafted by lawyers.’” Garrett v.

Belmont Cty. Sheriff’s Dep’t, No. 08-3978, 2010 WL 1252923, at *2 (6th Cir. Apr. 1, 2010)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)).

       Here, Plaintiff was found guilty of violating multiple administrative regulations, yet he

fails to provide with any specificity which regulation received a vague and overbroad application.

While it appears Plaintiff may be referring to a statement from Defendant Sally Tamborski,

informing him that he should not be in possession of another inmate’s legal documents, Plaintiff

also maintains that no such rule exists (Doc. 14 at 3). Consequently, the Court has no basis to

conclude that a non-existent rule is unconstitutionally vague or overbroad.

       Even if Plaintiff had identified a prison rule governing his conduct, he still fails to provide

with any specificity how the application of said regulation is vague and overbroad either on its

face or as applied in this case currently before the Court. Due to the lack of specificity and detail

within Plaintiff’s claim, this Court is unable to draw the reasonable inference that the Defendant

is liable for the misconduct alleged, as required to establish facial plausibility under Twombly. See

Twombly, 550 U.S. at 570. Instead, Plaintiff’s claim appears to be nothing more than a pleading

that offers “labels and conclusions,” which is insufficient. Ashcroft, 556 U.S. at 678.

                           B. Analysis of Rule 59(e) and Rule 60(b)

       Plaintiff's arguments are neither grounds for reconsideration under Rule 59(e), nor

grounds entitling him to relief from judgment under Rule 60(b). Plaintiff does not claim either

the existence of newly discovered evidence or an intervening change in controlling law. Neither



                                                 6
Case: 2:19-cv-04114-ALM-CMV Doc #: 19 Filed: 08/24/20 Page: 7 of 7 PAGEID #: 153




has he demonstrated to this Court that its ruling is the product of a clear error of law or that it

results in a manifest injustice. While Plaintiff does argue that the Court failed to address one of

his claims, justice does not require the Court to grant reconsideration on an issue that would not

alter the Court's prior decision. See Rodriguez, 89 F. App'x at 959–60. Because Plaintiff’s claim

lacked facial plausibility, it would not have survived dismissal and therefore would not alter the

Court’s prior decision in this case.

         Furthermore, Plaintiff's motion does not meet his burden of demonstrating his entitlement

to relief for any of the limited reasons set forth in Rule 60(b)(1)-(5), nor does he articulate any

“exceptional or extraordinary circumstances” to warrant invoking the catch-all provision of Rule

60(b)(6). Blue Diamond Coal Co., 249 F.3d at 524 (citing Olle v. Henry & Wright Corp., 910

F.2d 357, 365 (6th Cir.1990)). Unsupported allegations asserting a vague and overbroad

application of the rules is insufficient to entitle Plaintiff to relief from judgment under Rule

60(b).

                                            IV. CONCLUSION

         For the foregoing reasons, Plaintiff's Motion for Reconsideration (Doc. 14) is DENIED.

         IT IS SO ORDERED.



                                               ___            _______________
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 24, 2020




                                                   7
